Mellen C. J.
afterwards delivered the opinion of the Court as follows.
Two objections are urged against the instructions of the Judge to the jury.
1. The letter of December 30, 1816, is not signed by Simpson as one of the overseers of the poor of the town of York, nor in their behalf by their order.
2. No legal notice was given to the overseers of Penobscot that the children oí .Betsey Thomas were chargeable to York.
' As to the first point. — It appears that prior to June 1816, a correspondence had existed between the overseers of the two towns relating to Betsey Thomas and one Hannah Bridges. — On the part of York, Simpson was the correspondent, expressly acting for the board of overseers. — He so signed the letter of June 4th, 1816. — It is true his letter of December 30th, appears, by what is said to be a copy of that letter, to have been signed merely with his name, without the addition of his office, and he not stating himself as signing by order in behalf of the board. Still he speaks in the plural number, in the language of overseers in regard to their official duties, and upon the subject of his former letter, which was signed expressly by order of the overseers. The overseers of Penobscot, well knowing the character in which Simpson, was acting, considered it as an official letter, and on the 8th of January following answered it as such .> commencing with the address “ Gentlemen” and directing their answer to the overseers of York. — These facts afford strong reason to suppose, that the original letter in the possession of the defendants and which they have not thought prop-*4?r to produce, may have been, signed by Simpson as suggested by the plaintiffs. But however this may be, after proceeding in this manner, it is too late for the defendants to make this objection with success. — The intention of the law seems in this particular to have been complied with.
As to the second point. It is dear that the notice given in the letter of June 4, A816, is insufficient as it regards the children of Betsey. Thomas: — no allusion being made to them in that letter. — See the case of Bangor v. Deer-Isle, 1 Greenl. 329.— It appears that no notice was ever received by the overseers of Penobscot respecting the children, except what is contained in the letter of December 30 ; and this is rather loose and uncertain in its language; sometimes speaking of Betsey Thomas as chargeable, — then requesting the removal of Betsey Thomas and her children, then again speaking of expense incurred in supporting her, — not mentioning the children,
Notwithstanding all this, the overseers of Penobscot seem to have perfectly comprehended the meaning of the letter and to have governed themselves accordingly in their answer- of Jan-, uary 8th. — In this letter they deny having received any notice respecting the children, except what is contained in the one of Decerfbcr 30,; and then they request the removal of Betsey Thomas and children to Penobscot by some convenient conveyance; and conclude by further requesting the amount of expense incurred by York in the support of Betsey Thomas and children, and express an opinion as to the best mode of disposing of the children in the service of some good master. Here we find an acceptance of the notice, instead of-an objection against it on account of any informality or want of precision; and on this ground, we think the instructions of the presiding Judge to the jury were correct. — It is. perfectly clear that of itself and unconnected wit.hthe answer of January 8th, the notice .must be considered as insufficient; and if no reply had been made by the overseers of Penobscot, or if such insufficiency had been objected to, the defect in this particular would be fatal to, the action, But according to the cases of Emden v. Augusta, 12 Mass. 307. and Shutesbury v. Oxford, 16 Mass. 102, the conduct of the defendants’ officers, has cured the defect in the notice. — We must consider them by their answer of Janu\ *5ary 8th, as waiving all objections to form and placing the claim of the plaintiffs on its merits; or else of practising duplicity on purpose to deceive and injure; which we are not disposed to do.
We cannot suppose that the jury allowed any of the charges for expenses incurred more than two years before the commencement of the action, because they were barred by law— and as more than two years had elapsed after the notice of the 30th of December 1816, and prior to the commencement of this suit, we must presume the jury returned their verdict for the amount which they thought proper to allow for expenses incurred during the. two years next before the action was commenced. —In this view of the subject, we perceive no ground for a new trial; and accordingly there must be

Judgment on the verdict.